Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-8, 12-14, 24-26, 28-30, 37 are is/are rejected under 35 U.S.C. 102a1 as being anticipated by Dworetz (2234043).
Dworetz (figure 3) shows a door frame for insertion into a door opening of a support structure, the door frame comprising: a first side member (14) to be parallel with a plane of the door opening when the door frame is inserted into the door opening, and a second side member (25’) angled by a first angle from the first side member at a first bend, the first angle being less than or equal to 60 degrees, the second side member adjacent to the first side member at the first bend, the second side member having a first side to face the support structure when the door frame is inserted into the door opening, the second side member having a second side opposite the first side to face the door opening when the door frame is inserted into the door opening, the first angle between the first side of the second side member and an inner surface of the first side member that is to face the support structure (21’), a third side member (43) having a third side to face the support structure and a fourth side opposite the third side to face the door opening when the door frame is inserted into the door opening, third side member positioned on the second side of the second side member, the first angle being less than or equal to 45 degree.
Per claim 3, Dworetz further shows the third side member and the second side member are separated by a gap (figure 3) therebetween.
	Per claims 5-6, Dworetz further shows the second side member is angled to contact the support structure (21’), wherein the second side member is bendable at the bend, a bendable portion of the second side member to hold the door frame to the support structure (able to function as claimed)..
Per claims 7, Dworetz further shows the first and second side members define an L-shaped flange profile (inherently so as it has the same profile as applicant’s claimed first and second members).
	Per claims 8, Kidd shows a door system for use with a door opening of a support structure, the door system including: a door frame (figure 3) for insertion into the door opening, the door frame having a first side member (14) and a second side member (25’), the second side member angled by a first angle from the first side member at a first bend, the first side member adjacent to the first side member at the first bend, the first angle being less than or equal to 60 degrees, the first side member to be parallel to a plane of the opening when the door frame is inserted into the door opening, the second side member having a first side to face the support structure when the door frame is inserted into the door opening, the first angle between the first side of the second side member and an inner surface of the first member that is to face the support structure, the door frame including a third side member (43) having a third side to face the support structure and a fourth side opposite the third side to face the door opening when the door frame is inserted into the door opening, the third side member positioned on the second side of the second side member, the second side member having a second side opposite the first side to face the door opening when the door frame is inserted into the door opening; and a door to be operatively coupled to the door frame after the door frame is inserted into the door opening.
	Per claims 12-14, Dworetz further shows the second side member is deformable so that the second side member can be bent toward the support structure to contact the support structure, the second side member is aligned with a portion of the support structure that is bent toward the second side member, the portion of the support structure to be bent together with the second side member to hold the door frame to the support structure (the support structure is not a claimed structure), wherein the portion of the support structure (not positively claimed) and the second side member are bent at the same angle from the plane of the door opening.
	Per claims 24-26, Dworetz further shows the door frame is couplable to the support structure via interference fit (support structure not positively claimed), the third side member includes a panel extending parallel to the plane of the door opening at a first end of the third member, wherein the panel is a first panel, and wherein the third side member includes a second panel extending parallel to the plane of the door opening at a second end of the third side member that is opposite the first end of the third side member (inherently so as the members having sides extending vertically and parallel to the opening of the door). 
	Per claims 28-29, Dworetz further shows a surface of the first side member is to contact a first portion of the support structure (able to function as claimed, see also figure 3), a second portion of the support structure angled by a second angle from the surface at a second bend, the second angle different from the first angle (support structure is not yet positively claimed), the first bend is at a first pivot point and the second bend is at a second pivot point that is separate from the second pivot point (see the area of contact for the parts in figure 3 also), the first angle is less than or equal to 45 degrees, the first angle is less than or equal to 30 degrees.  
	Per claim 37, Dworetz further shows the third side member is rotatably coupled to the first member via a hinge (H).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-20, 32-35 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Dworetz.
Dworetz shows all the claimed structural limitations.  The claimed method steps would have been the obvious method steps of coupling a door frame to a door opening with Dworetz’s structures.

Claims 4, 9-10 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Dworetz in view of Bursk et al (4154034).
Dworetz shows all the claimed limitations except for a seal to seal the door frame to at least a portion of a door to be coupled to the door frame.
Bursk et al further shows a seal (82) to seal the door frame (18) to at least a portion of a door (38) to be coupled to the door frame.
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Dworetz’s structures to show a seal (82) to seal the door frame (18) to at least a portion of a door (38) to be coupled to the door frame as taught by Bursk et al in order to form a sealed door that insulates the inside against the outside environment well along the edges.  
Per claim 10, Dworetz as modified further shows the seal is compressed between the door and the door frame.
Claims 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dworetz in view of Darnell (7921603).
Dworetz shows all the claimed limitations except for a seal positioned between the panel and the first side member.
Darnell shows a seal (94) between a panel (94) and first side member (158).
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Dworetz’s structures to show a seal positioned between the panel and the first side member in order to provide fire resistant property to the door.

Claim 31 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Dworetz.
Dworetz shows all the claimed limitations except for the angle being less than or equal to 30 degree.
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Dworetz’s structures to show the angle being less than or equal to 30 degree since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that by discovering an optimum value of a result, the effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Refer to MPEP § 2144.05; one having ordinary skill in the art thus would have found it obvious to change the angle of the members to fit the mounting location of the second member to the support structure as needed.
Claims 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dworetz.
Dworetz shows all the claimed limitations including the first and second member being metal except for the members being steel.
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Dworetz’s structures to show the members being steel since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416; one having ordinary skill in the art thus would have found it obvious to make the metal out of steel as steel is strong and rust resistant.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-10, 12-20, 24-37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows different door frame systems.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is 571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

5/16/2022